DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 8, 11 and 13 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Oh et al. (2013/0127400).  

Regarding independent claim 1, Oh teaches a power system for a vehicle (Figs. 1-3), the power system comprising: a low voltage circuit provided with a low voltage storage device (150); a high voltage circuit provided with a high voltage power storage device (110) having a higher voltage than the low voltage power storage device; a charge circuit (120 and 142) connecting the low voltage circuit to the high voltage circuit; a charge control unit (130, 144, 160, 162, 170, 190) configured to execute an auxiliary charge control to charge the low voltage power storage device with electric power from the high voltage circuit by operating the charge 
Regarding claim 2, Oh teaches the charge control unit ends the auxiliary charge control when an amount of power remaining in the low voltage power storage device exceeds a first remaining amount of power after start of the auxiliary charge control, or when a charge duration time as a time that has elapsed since the start of the auxiliary charge control exceeds a predetermined second time period. (Fig. 3; [0065], [0066])
Regarding claim 3, Oh teaches the timing setting unit sets a next charge timing after end of the auxiliary charge control, and wherein if the auxiliary charge control has ended due to the charge duration time exceeding the second time period, the timing setting unit sets, as the 
Regarding claims 8, 11, and 13, Oh teaches the operation acceptance unit is configured to accept a second ON operation performed by the user for actuating the vehicle in an accessory mode (part of Oh’s “Normal mode”) in which use of auxiliary equipment (i.e. the A/C) of the vehicle is allowed, and wherein the charge control unit ends the auxiliary charge control when the second ON operation is accepted during execution of the auxiliary charge control. ([0008], [0052])

4.	Claim(s) 15 is rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Thieme et al. (2016/0137092).  
Thieme teaches a power system for a vehicle (Figs. 9 and 12), the power system comprising: -1a low voltage circuit provided with a low voltage power storage device (62); a high voltage circuit provided with a high voltage power storage device (64) having a higher voltage than the low voltage power storage device; a charge circuit (54) connecting the low voltage circuit to the high voltage circuit; a charge control unit configured to execute an auxiliary charge control to charge the low voltage power storage device with electric power from the high voltage circuit by operating the charge circuit; an operation acceptance unit configured to accept an ON operation for actuating the vehicle or an OFF operation for bringing the vehicle to a standstill, the ON and OFF operations being performed by a user; a timing setting unit configured to set a charge timing at which the auxiliary charge control is to be executed during a standstill period of the vehicle, the standstill period starting from acceptance of the OFF 

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 4, 5, 7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. (2013/0127400) and Thieme et al. (2016/0137092).  Oh teaches the power system as described above.  
Regarding claims 4, 7, and 10, Oh also teaches the operation acceptance unit is configured to accept a first ON operation performed by the user for actuating the vehicle in a traveling mode (part of Oh’s “Normal Mode”), and wherein the charge control unit switches 
Oh fails to explicitly teach the claimed normal charge control being executed when the vehicle is traveling.  Thieme teaches a similar power system (Figs. 9 and 10) to that of Oh.  Thieme teaches a normal charge control being executed to charge a low voltage power storage device with the electric power from the high voltage circuit by operating the charge circuit when the vehicle is traveling. ([0077])  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement executing the claimed normal charge control when the vehicle is traveling into Oh’s invention, since it’s known in the art to charge batteries while the vehicle is traveling and to allow for the battery to be charged with excess power while traveling.

Regarding claim 5, Oh teaches the operation acceptance unit is configured to accept a second ON operation performed by the user for actuating the vehicle in an accessory mode (part of Oh’s “Normal mode”) in which use of auxiliary equipment (i.e. the A/C) of the vehicle is allowed, and wherein the charge control unit ends the auxiliary charge control when the second ON operation is accepted during execution of the auxiliary charge control. ([0008], [0052])

7.	Claims 6, 9, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. (2013/0127400) and Thieme et al. (2016/0137092) as applied to claims 1-5 above, and further in view of Sim (2019/0080540).  

However, Oh and Thieme fail to explicitly teach a communication unit communicating with a user-actuated mobile terminal to turn on the vehicle.  Sim teaches a similar vehicle system (Fig. 2).  Sim teaches a communication unit capable of communicating with a mobile terminal (238) present outside the vehicle, and configured to accept a communication-actuation operation (i.e. remote startup of the vehicle) performed by the user for actuating the vehicle in a communication mode.  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement a communication unit communicating with a user-actuated mobile terminal to turn on a vehicle into the Oh/Thieme invention, since it would allow for the ability of a user to remotely turn on the vehicle.  With this modification, the combination of Oh, Thieme, and Sim teach the above referenced claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DRU M PARRIES whose telephone number is (571)272-8542.  The examiner can normally be reached on Monday -Thursday from 9:00am to 6:00pm.  The examiner can also be reached on alternate Fridays.
Rexford Barnie, can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

DMP
3-10-2022
/DANIEL KESSIE/Primary Examiner, Art Unit 2836